Bryan, J.,
delivered the opinion of the Court.
Elijah Johnson and Nathaniel Diggs were each indicted in the Criminal Court of Baltimore on the charge of keeping a room for the purpose of selling lottery tickets, and having pleaded guilty were each fined a thousand dollars. Gisriel alleged that he was the informer in the two cases, and that he was therefore entitled to one-half of the amount of the fines, by virtue of Article 27, section 176 of the Code. He therefore brought an action on the official bond of Sanner, the sheriff, to the use of himself as equitable plaintiff. Having recovered judgment, the sheriff and his sureties appealed.
The evidence showed that Gisriel called on the Marshal of Police and fold him that he had rented out the upper story of the house in which he conducted his business, and that for several days he had noticed at noon and in the afternoon a large number of white and colored persons going to the place, and that he thought that the policy business was carried on there. The evidence also showed that he gave to the Marshal a description of the building, telling him of the exits and entrances ; and that in consequence of this information the Marshal ordered the place to be raided by the police, and that they found a number of persons in one of the upper rooms and some of the equipments and appliances' used in carrying on the policy business ; that all *526persons found there were arrested ; that they found Johnson and Diggs locked up in a room and they were also arrested ; that evidence of the guilt of these men was obtained from persons arrested at the time, and that they were subsequently'indicted and pleaded guilty and were fined a thousand dollars each, which fines were paid to the sheriff, and that a demand was made on the sheriff in behalf of Gisriel by his attorney for the payment of a moiety of these fines, and that he refused to pay it. The evidence also showed that the Marshal received his first information about the character of the raided place from Gisriel, and that before that information he had never suspected it to be a policy shop, or heard of its being suspected as such.-
We must decide, on the supposition that this evidence is true, whether Gisriel is entitled to one-half of' the fines which the statute gives to the informer. It enacts that if any person shall keep a house, office or other place for the purpose of selling lottery tickets * * he shall ■ be subject to a penalty of a thousand dollars, to be recovered by indictment or by action of debt in the name of the State, one-half of which shall go to the informer. It is impossible .to mistake the meaning and intention so plainly expressed. Experience has shown that there were difficulties in the way of detecting and punishing this offence. The Legislature desired to increase the facilities for discovering when it had been committed by offering rewárds to those who were aware that the law had been violated ; provided they would give information to the proper legal authorities. The informers were not required to take part in arresting offenders; neither was it necessary that they should be witnesses at their trial. It does not increase the reputation of public trials for purity and justice, when the witnesses are to receive rewards in case of the conviction of the accused. Of course, under this statute the reward could not be payable except in case of conviction. But when conviction has taken place, and judgment has been rendered, and the fine paid, the only question in respect to the reward is the *527ascertainment of the informer. Now Gisriel made known to the Marshal of Police facts which convinced him that the place in question was “a headquarters of policy,” as he expressed it in his testimony. Gisriel described the house minutely and particularly, so that every precaution might be taken to prevent the escape of the occupants, and he sent a police force which entered the rooms and arrested a number of persons who were apparently engaged in and about the policy business, as it is termed in the evidence. Two of the persons arrested agreed to becó’me witnesses and they accused Johnson and Diggs, who on being indicted pleaded guilty. Manifestly the arrested persons who became witnesses were not the informers. Without the knowledge communicated by Gisriel the arrest could not have been made. The communication was made to the Marshal for that purpose. After the arrest everything else followed as might have been expected ; the arrested persons were anxious to save themselves and readily gave their evidence against the men who had charge of the business. The consequence following directly by regular consecutive steps from Gisriel’s information was the prosecution and conviction of the accused. If a man should say to the sheriff, a murder has been committed in a certain house, describing it accurately, and the murderer and the body of his victim are both in a room in the upper part of the house, would he not have all the attributes of an informer, although he might not know the name either of the accused or the deceased ? Would the fact that he might not have such personal knowledge of the matter as was necessary to make him a competent witness have any weight in determining the value of the information which he had given ? What the executive authorities of the law require in the matter of arrests is knowledge that a crime has been committed, and knowledge of the place where the offender may be found. When a person furnishes this knowledge in advance of all others, he becomes entitled to the reward promised to an informer, provided a prosecution and the conviction of the ac*528cused ensue, founded on his information. Under a statute like the one now before us, where the informer is to be paid a portion of the fine, it is of course necessary that the fine should be paid by the convicted party. Gis riel’s communication to the Marshal was as full, as distinct and as accurate as could have been required by an intelligent officer, and it resulted by a natural and ordinary succession of events in the conviction of those who were violating the law.
(Decided April 1st, 1897).
The instructions given by the trial Court are in accordance with the views which we have expressed.

Judgment affirmed.